Citation Nr: 9926261	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  99-03 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This appeal arose from a June 1998 rating action of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In July 1999, the veteran testified at a 
video conference hearing conducted by a member of the Board 
of Veterans' Appeals (Board).

The record does show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board agrees that there is no basis for 
action on the question of the assignment of an extraschedular 
rating.


FINDING OF FACT

On VA audiological examination in April 1998, the average 
pure tone decibel (dB) loss was 51 dB in the right ear and 43 
dB in the left ear, with speech discrimination of 88 percent 
in both ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998) & (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1996).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was awarded service connection for a bilateral 
hearing loss disability by a rating action issued in March 
1992.  This disability was assigned a noncompensable 
evaluation effective September 13, 1991.

The veteran was examined by VA in January 1997.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
40
50
70
LEFT
25
25
30
55
80

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.

VA re-examined the veteran in April 1998.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
40
50
70
LEFT
10
15
25
50
80

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.

The veteran testified at a video conference hearing conducted 
by a member of the Board in July 1999.  He stated that he had 
had tubes placed in ears several times both for the drainage 
resulting from recurrent ear infections and for the 
improvement of his hearing.  He commented that the VA 
examinations had been conducted while these tubes were in 
place.  He also indicated that he had retired as a prison 
guard, although he admitted that his retirement was not 
caused by his hearing loss (although he stated that he had 
probably not heard a lot of what was going on around him 
while working), but because the State had offered incentives 
for those eligible for retirement.  He noted that he was 
working part-time-he guarded prisoners taken out to do road 
work (like picking up trash) to pay for fines.  He noted that 
he is able to read lips, although he has trouble 
understanding a conversation in a crowded room.  

Initially, it is noted that the laws and regulations 
pertaining to hearing loss disabilities were amended, 
effective June 10, 1999.  However, according to Table VI of 
38 C.F.R. § 4.85, the numeric designation of hearing 
impairment in both ears is a Level II under both the old and 
the new regulations.  Table VII of 38 C.F.R. § 4.85 reveals 
that these levels of hearing impairment warrant the 
assignment of a 0 percent disability evaluation under both 
the old and the new regulations.

The veteran has alleged that his hearing is better while 
wearing tubes in his ears and he has asserted that he was 
wearing these tubes at the time of the VA examinations, thus 
giving the impression that his hearing was better that it 
actually was; however, there is no objective indication that 
he was wearing these tubes during either the January 1997 or 
the April 1998 VA examinations.  The examiner made no mention 
of these tubes being in place.  In fact, at the time of the 
December 1991 VA examination, it was commented that, because 
of the frequency of his ear infections, he was no longer a 
good candidate for additional tympanostomy tubes (the last 
placement had occurred 8 months earlier); rather, hearing 
aids were recommended.  Therefore, there is no objective 
indication that the veteran had tubes inserted at the time of 
the most recent examinations.  Moreover, the examiners stated 
during both the 1997 and the 1998 VA examinations that the 
noted thresholds were felt to represent the true organic 
acuity bilaterally.  As a consequence, it is found that these 
examinations accurately reflect the veteran's current degree 
of hearing loss.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.


ORDER

A compensable evaluation for the bilateral hearing loss 
disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

